UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                   No. 21-6139


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

TERESA R. GALLOP, a/k/a Teresa R. Vick,

                 Defendant - Appellant.



                                   No. 21-6141


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

TERESA GALLOP,

                 Defendant - Appellant.



                                   No. 21-6142


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,
             v.

TERESA GALLOP,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk.    Mark S. Davis, Chief District Judge.       (2:08-cr-00217-MSD-TEM-1;
4:16-cr-00086-MSD-LRL-1; 4:16-cr-00088-MSD-LRL-2)


Submitted: May 6, 2021                                            Decided: June 1, 2021


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Teresa R. Gallop, Appellant Pro Se. Jacqueline Romy Bechara, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       Teresa Gallop, a federal prisoner, appeals from the district court’s memorandum

order denying her motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A),

as amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat.

5194, 5239. Upon review of the record, we conclude that the district court did not abuse

its discretion in ruling that the pertinent 18 U.S.C. § 3553(a) factors weighed against

compassionate release. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021).

Accordingly, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3